Douglas, J.
I concur in the opinion of the Chief Justice. I do not see any waiver on the part of the defendant, either express or implied, of the terms of the contract requiring daily and weekly reports by the plaintiff. On February 13, the defendant wrote to- the plaintiff, insisting upon such reports. On February 20, the plaintiff answered, objecting to making such reports, stating his reasons and expressing the hope that his course would be satisfactory to the defendant. Upon March 16, the defendant again wrote to the plaintiff, insisting upon daily reports. Upon the continued refusal or neglect of the plaintiff to make such reports, the defendant, on April 20, discharged him, offering to pay him up to the *4441st of May. I do not think this was an unreasonablé delay on the part of the defendant. It had admittedly the right to discharge the plaintiff immediately upon receipt of his letter of refusal, but it took the fairer course of giving him an opportunity to mend his ways if he saw fit to doi so. It does not appear that the plaintiff was damaged in any way by the failure to discharge him at an earlier date, either hy incurring any additional personal expense or losing the opportunity of obtaining other employment. The mere fact that the defendant did not discharge him immediately upon the receipt of his monthly report of April 1, to my mind, means nothing. The defendant was doubtless glad to get the report, and accepted it probably upon the theory that one-thirtieth of a loaf was better than no loaf. The plaintiff was receiving its money as salary and spending its money as expenses, apparently without corresponding benefit, and it is natural that it should wish to be kept advised, as to where he was and what he was doing.